Tison sold McDonald a lot of beef-cattle at $11 per head, to be taken as wanted, the price of each to be due as soon as killed, with agreement to pay at the end of each week for the number killed during that week. McDonald killed a number of the cattle and paid some money on account of them, leaving $220 due by him on this account. Tison brought three separate suits at the same time in a justice’s court. One was on an account dated May 20,1891, for eight head of beef-cattle at $11 per head, $88; another was on an account dated May 80,1891, for nine head, $99. Judgment for plaintiff was rendered in each case on the same day; and defendant entered appeals to the superior court. On May 6, 1892, a verdict for plaintiff’ was rendered in the $88 case, and judgment was entered thereon. On December *5517, 1892, defendant pleaded this judgment as a former recovery by plaintiff on the same cause of action, in abatement of the $99 suit still pending on appeal. Plaintiff testified that he had never obtained judgment against defendant for what he was then suing for. Defendant admitted that he owed the money, and that the debt was just. The jury found for the plaintiff, and defendant moved for a new trial on the ground that the account made the basis of the three suits was one entire contract on which there had been a recovery, and that such account could not lawfully be divided and thereby brought within the jurisdiction of a justice’s court and made the basis of more than one suit in such court. The motion was overruled, and defendant excepted.
Johnson & Johnson, for plaintiff' in error.